DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Norman Freda on 08/16/2022.
	The application has been amended as follows:

15.	(Currently Amended) A system for cooling a plurality of computing devices in a data center, the system comprising:
a controller;
a cylindrical rack comprising a plurality of annular shelves and vertical supports, wherein each of the annular shelves has a plurality of positions for holding one of the computing devices; the plurality of vertical supports configured to hold the annular shelves in a vertically spaced arrangement; and
a smooth cylindrical air barrier affixed to the rack and having an opening for
each of the computing devices on the annular shelves;
wherein the computing devices have cooling fans and exhaust air to the outside
of the rack;[[ and]]
wherein the computing devices are positioned to exhaust air away from a centerline of
the rack;
wherein the controller is configured to instruct the plurality of computing devices to 
operate with cooling fan speeds according to a pattern; and
wherein the pattern varies vertically relative to the computing device’s position on 
the cylindrical rack.
18. (Canceled)

20. (Canceled)

21.	(Currently Amended) The system of claim 15,also varies relative to the computing device’s circumferential position on the cylindrical rack.

23. (Currently Amended) The system of claim 15, , pattern includes a rifling pattern

24.  (Currently Amended) The system of claim 15, pattern includes a time-varying pattern

25.  (Currently Amended) The system of claim[[18]] 15, wherein the pattern includes higher cooling fan speeds for lower vertical positions on the cylindrical rack and lower cooling fan speeds for higher vertical positions on the cylindrical rack.

Allowable Subject Matter
Claims 1-6, 8, 9-11, 13, 15, 19, and 21-25 are allowed, and claims 7, 12, 14, 16-18 and 20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cooling a rack for computing devices, does not disclose, teach or suggest, following subject matter in claims:  Claim 1
a plurality of vertical supports configured to hold the planar shelves in a vertically spaced arrangement;
an air barrier affixed to the rack to prevent hot exhaust air from passing, wherein the air barrier 
has a separate exhaust opening for each of the computing devices on the planar shelves and prevents reverse airflow, wherein the rack is configured to be connected to other racks to form a vertical 
annular cylinder; and
an angled shim for positioning the computing devices at a vertical angle relative to horizontal. 
		
Claim 15
wherein the computing devices have cooling fans and exhaust air to the outside of the rack;
wherein the computing devices are positioned to exhaust air away from a centerline of the rack;
wherein the controller is configured to instruct the plurality of computing devices to operate with cooling fan speeds according to a pattern; and
wherein the pattern varies vertically relative to the computing device’s position on the cylindrical rack.

Prior arts, Crawford, Iwasawa, Imwalle, Li and Gardner disclose related structural elements for cooling a rack for computing devices, and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835